

117 HR 704 PCS: Artistic Recognition for Talented Students Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 82117th CONGRESS1st SessionH. R. 704IN THE SENATE OF THE UNITED STATESJune 24, 2021Received; read twice and placed on the calendarAN ACTTo amend section 708 of title 17, United States Code, to permit the Register of Copyrights to waive fees for filing an application for registration of a copyright claim in certain circumstances, and for other purposes.1.Short titleThis Act may be cited as the Artistic Recognition for Talented Students Act or the ARTS Act.2.Waiver of fees for winners of certain competitionsSection 708 of title 17, United States Code, is amended by adding at the end the following new subsection:(e)(1)In this subsection, the term covered competition means—(A)an art competition sponsored by the Congressional Institute that is open only to high school students; and(B)the competition described in section 3 of H. Res. 77, as adopted by the 113th Congress.(2)With respect to a work that wins a covered competition, the Register of Copyrights—(A)shall waive the requirement under subsection (a)(1) with respect to an application for registration of a copyright claim for that work if that application is filed not later than the last day of the calendar year following the year in which the work claimed by the application wins the covered competition (referred to in this paragraph as the covered year); and(B)may waive the fee described in subparagraph (A) for an application filed after the end of the covered year if the fee would have been waived under that subparagraph had the application been submitted before the last day of the covered year..Passed the House of Representatives June 23, 2021.Cheryl L. Johnson,ClerkJune 24, 2021Received; read twice and placed on the calendar